HARRIS, Judge.
• Appellant was convicted of murder in the second degree and sentenced to twenty-five (25) years in the penitentiary. At arraignment, attended by court-appointed counsel, she pleaded not guilty. After conviction she sought and obtained a free transcript and one of her trial lawyers was appointed to represent her on appeal.
Many issues are presented on this appeal but in our view, it is unnecessary to treat any of them except the sufficiency vel non of the indictment in the light of an apt ground of demurrer. For the same reason we do not deem it necessary to set forth the horrible facts and circumstances surrounding the death of an eighteen-month old helpless infant, who was- abandoned on the Mobile Causeway arid left exposed to the inclemency of variable weather conditions. Suffice it to say that death resulted from the actions of a mother possessed of a cold stone heart and completely devoid of the milk of human kindness.
The five-count indictment in this case is word for word like the five-count indictment in the companion case of Albright v. State, 50 Ala.App. 480, 280 So.2d 186, certiorari denied 291 Ala. 771, 280 So.2d 191, save and except the name of the defendant.
In Albright, supra, we held the indictment was subject to the demurrer filed in the cause and reversed the judgment of conviction.
The Attorney General, through one of his assistants, in brief, strongly contends this Court erred in its holding in Albright and claims that the indictment in this case is sufficient. Well, we are not so persuaded. Albright was by a unanimous court and there was no dissenting vote in the denial of the state’s petition for writ of certiorari. We, therefore, plant ourselves squarely on our decision in Albright and reverse and remand this case for another trial because the court below failed to sustain the demurrer to the indictment.
Reversed and remanded.
All the Judges concur.